DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment of 25 July 2022 is acknowledged. Claims 1 and 10 have been amended. Claims 3-4 and 6-7 are canceled. Claims 11-21 remaining withdrawn. Claims 22-25 are newly added. Applicant’s amendments to the abstract has overcome the specification objection previously set forth in the Non-final Office Action mailed 28 April 2022. Claims 1-2, 5, 8-10, and 22-25 are pending. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11 July 2022 has been received and considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the following features must be shown or the feature(s) is/are canceled from the claim:
the “knitted or woven textile layer and a waterproof membrane layer” as recited in claim 1;
“the upper lining comprises a top and a bottom knit or woven textile layer” as recited in claim 5; 
“the waterproof membrane layer is arranged in between the top and bottom knit or woven textile layer” as recited in claim 5;
“flat-parts” and “flat part” as recited in claim 10.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 10 recites “(i) located on two separate flat-parts connected by the seam or (ii) located on the same flat part”. After a full review of Applicant’s disclosure, it appears there is no support for such a claim limitation. It is unclear which structures are the flat-parts or flat part, how the first and second edge sections are on the same flat part, or how the flat parts are joined by the seam. Therefore, the specification fails to provide proper antecedent basis for the claimed subject matter.
Claims 22-24 recite “a medial seam portion” and “a lateral seam portion”. After a full review of Applicant’s disclosure, it appears there is no support for such a claim limitation. It is unclear whether the structures are the same as “the seam” as recited in claim 1, or a different structure. Therefore, the specification fails to provide proper antecedent basis for the claimed subject matter. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
On page 6 para. [0032] lines 2-4, the recitation “The upper lining may further include a seam located at a medial and/or lateral side of the shoe upper in a heel area, wherein the seam connects the two edge sections” is unclear in describing the plurality of seams 235/236 as seen in Figs. 1 and 2. Does the same seam run from the medial side to the lateral side, or how does one seam include both medial and lateral sides? Applicant is respectfully advised to clarify the structure of the seam, or which seam is claimed. For the purposes of examination, it appears there are a plurality of seams 235/236. For these reasons, the claim limitation fails to comply with the written description requirement.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 10 is rejected as being indefinite for failing to particularly point out how the “first edge section and the second edge section are (i) located on two separate flat-parts connected by the seam, or (ii) located on the same flat part”. Applicant is also respectfully advised to clarify the location of the flat-parts and flat part, as well as whether the “flat part” is one of the parts of the “flat-parts” or a different structure. It is unclear which structures are defined as “flat-parts” or “flat part” because the specification and drawings do not provide support. For the purpose of examination, the “flat parts” are the same as the “flat sheets” in the claim set and the first and second edge sections are (i) located on two separate flat-parts connected by a seam.
Claim 25 is rejected as being indefinite or failing to particularly point out and distinctly claim which “same part” the first and second combined edge are located on. Applicant is respectfully advised to clarify the structure of “a same part”. For the purposes of examination, “a same part” is the same as “a flat sheet that extends between the first combined edge and the second combined edge”. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5, 8-10, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Gallagher (US Application Publication 2017/0143059 A1).
Regarding claim 1, Gallagher discloses a shoe upper (Fig. 3) comprising an upper lining (para. [0007], “three-dimensional liner inserts include, without limitation, inserts for boots, shoes”), wherein the upper lining comprises: 
a sheet (20) including a heel area (see annotated Fig. 4A below) with a first edge section (see annotated Fig. 4A below), the sheet further including a main upper area (see annotated Fig. 4A below) with a second edge section (see annotated Fig. 4A below), a first combined edge and a second combined edge (see annotated Fig. 3 below, see combined edges); 
and a seam (22) connecting the first combined edge and the second combined edge and located at a medial and/or lateral side of the shoe upper in the heel area (see annotated Fig. 3 below with seam locations, the combined edges are described as such once the edges are connected by the seam).


    PNG
    media_image1.png
    800
    593
    media_image1.png
    Greyscale
     
    PNG
    media_image2.png
    803
    646
    media_image2.png
    Greyscale


The liner insert embodiment of Gallagher does not directly disclose the sheet comprising a knitted or woven textile layer and a waterproof membrane layer, the waterproof membrane layer and the textile layer terminate together in a first and second combined edge.
However, the stretchable embodiment of Gallagher’s shoe liner teaches the sheet (20) comprising a knitted or woven textile layer (para. [0021] where a knit pattern is used for the stretchable layer 230) and a waterproof membrane layer (membrane barrier film 220 of Fig. 12), the waterproof membrane layer and the textile layer terminate together in a first and second combined edge (see annotated Fig. 3 above, see combined edges where the layers must terminate together in order to create a seam).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the panels 20 of the liner insert embodiment of Gallagher to include a knitted textile layer and a waterproof membrane layer to terminate together a first and second combined edge on the layers, as taught by the stretchable embodiment of Gallagher, in order to provide a compressible fit with a water-resistant layer in order to create a liner that surrounds a foot comfortably and resist damage of the liner material, and also to connect the panels with a seam when the materials terminate together. Examiner notes that once the liner insert embodiment of Gallagher is modified by the stretchable embodiment of Gallagher, the structure of the upper lining will include a knit layer and a waterproof membrane layer.
Regarding Claim 2, the modified Gallagher discloses the invention of claim 1. The combination further discloses wherein the seam runs essentially vertically along a majority of a height of the shoe upper (vertical seams along the height of the shoe upper are seen in Fig. 2 as depicted in the liner insert embodiment of Gallagher).  
Regarding Claim 5, the modified Gallagher discloses the invention of claim 1. The modified Gallagher further discloses a top knit textile layer (para. [0021] where a knit pattern is used for the stretchable layer 230 of the stretchable embodiment of Gallagher) and a waterproof membrane layer (membrane barrier film 220 of Fig. 12 of the stretchable embodiment of Gallagher).
The modified Gallagher fails to directly disclose wherein the upper lining comprises a bottom knit or woven textile layer; and wherein the waterproof membrane layer is arranged in between the top and bottom knit or woven textile layer. 
However, the multi-layered fabric including a moisture barrier embodiment of Gallagher teaches wherein the upper lining comprises a bottom knit (Fig. 23 and para. [0258], where the inner lining can be a tricot fabric; examiner notes that tricot fabrics are knitted) or woven textile layer; and wherein the waterproof membrane layer is arranged in between the top and bottom knit or woven textile layer (Fig. 23, where the membrane barrier film is between an outer shell and inner lining).  
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the stretchable and waterproof membrane of the stretchable embodiment of Gallagher to include a bottom knit layer, as taught by the multi-layered fabric including a moisture barrier embodiment of Gallagher, in order to prevent water from leaking through the liner by constructing with three layers of materials instead of two layers.
Regarding Claim 8, the modified Gallagher discloses the invention of claim 1. The combination further discloses wherein the upper lining is stretchable (para. [0150], where the stretch direction is transverse to the longitudinal direction of the ribs in a rib knit pattern of the stretchable embodiment of Gallagher). 
Regarding Claim 9, the modified Gallagher discloses the invention of claim 1. The combination further discloses wherein the upper lining is formed out of a flat- sheet (where the liner insert embodiment of Gallagher in para. [0086] and Fig. 4A describe the lining fabric to be pressed flat from a two-dimensional shape and then formed to a three-dimensional shape).  
Regarding Claim 10, the modified Gallagher discloses the invention of claim 1. The combination further discloses wherein the first edge section and the second edge section are (i) located on two separate flat parts connected by the seam, or (ii) located on the same flat part (see annotated Figs. 3 and 4A above in claim 1 rejection, where the first and second edge sections are located on two separate flat sheets connected by the seam).
Regarding claim 22, the modified Gallagher discloses the invention of claim 1, wherein the seam comprises:Page 5 of 16 US2008 20089318 3Appl. No. 17/030,761Attorney Docket No.: 095163-1210948Amdt. dated July 25, 2022Response to Office Action of April 28, 2022a medial seam portion connecting the heel area with the main upper area on the medial side of the shoe upper (see annotated Figs. 3 and 4A as in claim 1 rejection, where the zig zag portions are equivalent structures to the seam portion on the medial side); and a lateral seam portion connecting the heel area with the main upper area on the lateral side of the shoe upper (see annotated Figs. 3 and 4A as in claim 1 rejection, where the zig zag portions are equivalent structures to the seam portion on the lateral side).  
Regarding claim 23, the modified Gallagher discloses the invention of claim 22, wherein the main upper area comprises: a first main upper area connected with the heel area by the medial seam portion (see annotated Fig. 4A below and annotated Fig. 3 in the claim 1 rejection); and a second main upper area connected with the heel area by the lateral seam portion (see annotated Fig. 4A below and annotated Fig. 3 in the claim 1 rejection).  

    PNG
    media_image3.png
    800
    611
    media_image3.png
    Greyscale

Regarding claim 24, the modified Gallagher discloses the invention of claim 22, wherein the main upper area is formed from a flat sheet (where the liner insert embodiment of Gallagher in para. [0086] and Fig. 4A describe the lining fabric to be pressed flat from a two-dimensional shape and then formed to a three-dimensional shape) that extends between the medial seam portion and the lateral seam portion (see Figs. 3 and 4A).  
Regarding claim 25, the modified Gallagher discloses the invention of claim 1, wherein the first combined edge and the second combined edge are located on a same part formed from a flat sheet (see annotated Fig. 3 below; and where the liner insert embodiment of Gallagher in para. [0086] and Fig. 4A describe the lining fabric to be pressed flat from a two-dimensional shape and then formed to a three-dimensional shape) that extends between the first combined edge and the second combined edge (see annotated Fig. 3 below).

    PNG
    media_image4.png
    803
    646
    media_image4.png
    Greyscale


Response to Arguments
Applicant's arguments filed 25 July 2022 regarding 35 USC 103 rejection (see page 8-16 of REMARKS) have been fully considered but they are not persuasive. Applicant arguments appear to be directed to the amended limitations, in which additional consideration and search has been given for a new grounds of rejection, as stated above.  
Regarding the drawing objections (see pages 8-9 of REMARKS/ARGUMENTS):
Applicant Remarks: Applicant asserts that the “knitted or woven textile layer” and “waterproof membrane layer” as recited in claim 1 are described in characters 100, 200, and 300 of paras. [0057], [0061], and [0064]. 
Examiner respectfully disagrees because characters 100, 200, and 300 are defined in paras. [0057], [0061], and [0064] to be a cut pattern, without pointing to a specific knitted or woven textile layer or waterproof membrane layer. Further, applicant has not provided replacement drawings to clarify the structure of a “knitted or woven textile layer” and “waterproof membrane layer” as claimed. The drawing rejection is maintained in this final rejection.
Applicant Remarks: Applicant asserts that “the seam is spaced at least 2 cm from a central back part of the heel area” is supported by the disclosure to be located between characters 125 and 135 and/or between characters 125 and 130 of Fig. 1 and para. [0058], between characters 225 and 235 of Fig. 2 and para. [0035], and between characters 325 and 325 of Fig. 3 and para. [0071].
Examiner respectfully disagrees that the disclosure provides detail to the location of the seam. The point of reference from which the seam is specifically spaced remains unclear and unlabeled. Is the seam spaced at least 2 cm from the left or right edge of the central back part 125, from the center of center back part 125, or from the right edge of interface 135? The drawing rejection is maintained in this final rejection.
Applicant Remarks: Applicant asserts that the drawing objection be removed for “the waterproof membrane layer is arranged in between top and bottom knit or woven textile layer” in claim 5.
Examiner respectfully disagrees that the disclosure and Figures provide detail to the layers as claimed. The location of the layers are unclear; the drawing rejection is maintained in this final rejection.
Applicant Remarks: Applicant asserts that the drawing objection be removed for “two edge sections” in claim 1, “the upper lining is adapted to cover a sole of a wearer’s foot” in claim 6, and “the two edge sections are located on two separate flat sheets” in claim 10. 
Examiner agrees that the drawing objections for the structures described are withdrawn because claims 1 and 10 were amended and claim 6 was canceled. 
Regarding claim 1, arguments are rejected under 35 USC § 103 (see pages 11-14 of REMARKS): 
Applicant Remarks: Applicant asserts that Gallagher fails to disclose “a main upper area with a second edge section at which the waterproof membrane layer and the textile layer terminate together”. 
Examiner respectfully disagrees because the subject matter is not claimed or supported by the specification and drawings. The argument is not persuasive and examiner maintains the rejection for the amended claim 1.
Regarding dependent claims, arguments are rejected under 35 USC § 103 (see page 14 of REMARKS): 
Applicant Remarks: Applicant asserts that dependent claims should be allowable based on the amended independent claim.
Examiner maintains the rejections; the argument is moot because re-interpretation of the amended independent claim has been given new grounds of rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIAO QUYNH THANH HOANG whose telephone number is (571)272-7557. The examiner can normally be reached Monday-Thursday, 7 am - 4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.Q.H./Examiner, Art Unit 3732 

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732